Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claims 1, 16, and their dependent claims, as well as claim 21 which incorporates 
Claim 11 and its dependent claims have been amended to recite a calcium overbased detergent, but later recites that the detergent is a neutral or overbased salt. It is therefore unclear whether the detergent is required to be overbased.
Claim 13 requires the composition to further comprise an overbased detergent different from the alkylphenol-containing detergent of any preceding claim 1 to 11. However, claims 2 and 4-10 have been canceled. The claim therefore depends on canceled claims. The examiner recommends that the claim limitation be amended to reflect that only claims 1, 3, and 11 are still pending.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the detergent of claim 1, where the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1, 3, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (U.S. PG Pub. No. 2009/0275491).
In paragraph 17 Komatsubara discloses a lubricating composition comprising a salicylate detergent. In paragraph 43 Komatsubara discloses that the salicylate detergent is derived from an alkylphenol where the alkyl group is derived from an olefin having 10 to 40 carbon atoms, within the broader range recited in amended claims 1, 11, and 16, and that the olefin can be a butene polymer, as recited in amended claims 1 and 16 and within the range of 3 to 8 carbon atoms recited for component (b) of claim 11. In paragraph 43 Komatsubara discloses that the olefin is preferably a straight-chain olefin, implying that the butene is preferably n-butene, as specifically recited in amended claims 1 and 16. In paragraph 41 Komatsubara discloses that the alkyl group preferably contains 14 to 18 or 20 to 30 carbon atoms, also within the narrower range recited in amended claims 1 and 16 as well as the range recited for component (b) of 
In paragraph 17 Komatsubara discloses that the composition also comprises an oil of lubricating viscosity, meeting the limitations of component (a) of claim 11. In paragraph 49 Komatsubara discloses that the salicylate is present in the composition in an amount of 0.001 to 0.1% by weight in terms of metal, and in footnote 4 of Table 1 indicates that a suitable salicylate detergent contains 6% calcium by weight, leading to an overall detergent concentration of about 0.017 to about 1.67% by weight, overlapping the ranges recited for component (b) of claims 11 and 16. The salicylate detergent of Komatsubara does not require propene-derived alkylphenol and therefore meets the limitations of claim 12. In paragraphs 50-53, 82-87, and 89-92 Komatsubara discloses that the composition can comprise various additives recited in claim 13, including polyisobutylene succinimide dispersants as recited in claims 18-19. In paragraph 83 Komatsubara discloses that the phosphorus-containing anti-wear agents can be zinc salts of various esters, including thiophosphoric acid esters, meeting the limitations of the zinc dialkyldithiophosphate of component (c) of claim 11 as well as 
In paragraph 47 Komatsubara discloses that the salicylate detergent has a base number of 0 to 500. Since the metal ratio will increase with base number, and a base number of 500 indicates substantial overbasing, the base number range of Komatsubara implies a range of metal ratios overlapping the range recited in claims 1, 11, and 16. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toman (U.S. PG Pub. No. 2012/0247412) in view of Komatsubara.
In paragraph 15 Toman discloses a method of lubricating a heavy duty diesel (compression ignited) engine, as recited in claims 16 and 20, with a heavy duty 
The discussion of Komatsubara in paragraph 7 above is incorporated here by reference. Komatsubara discloses a detergent meeting the limitations of component (b) of claims 16-20, and teaches that it is useful in diesel engine lubricants, in amounts overlapping the range recited in amended claim 16. It therefore would have been obvious to one of ordinary skill in the art to use the detergent of Komatsubara as the salicylate detergent in the heavy duty diesel engine lubricant of Toman.

Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive. Applicant argues that the claimed composition produces unexpectedly superior results, and that the superior results are commensurate in scope with the amended claims. 
While the amendments do narrow the claims to be more reflective of the inventive examples, they are not sufficient to render the superior results commensurate in scope with the claims. The examples supplied by applicant use a specific calcium overbased detergent having a tetra(n-butenyl) substituent, and compositions comprising 1.7 or 1.14% by weight of the detergent. Amended claims 1, 11, and 16 allow for the R 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771